Title: From Thomas Jefferson to Edmond Charles Genet, 30 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 30. 1793

I have to acknolege the receipt of your favor of the 25th. inst. on the subject of vessels belonging to the enemies of France which have procured arms within our ports for their defence. Those from Charleston and Philadelphia have gone off before it was known to the government, and the former indeed in the first moments of the war, and before preventive measures could be taken in so distant a port. The day after my receipt of your letter the communications now inclosed from the governor of Maryland came to hand, and prevented our interference on the subject of the Trusty Capt. Hale, a vessel loaded with flour and lumber and bound to Barbadoes. You will perceive by these papers that the governor of Maryland had got information that she was buying guns, and had given orders for the examination of the fact, but that she got off before the officer could get on board, having cleared out three or four days before. It appears that she was of 300. tuns burthen and had mounted 4. small guns.The case of the Swallow is different  from any which has yet been presented to the President. It shall be submitted to him on his return; and no doubt will meet his earliest attention and decision. I have the honor to be with sentiments of the most perfect esteem & respect Sir your most obedt. & most humble servt.

Th: Jefferson

